J-S05038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RYAN RICHARD,                           :
                   Appellant             :
                                         :        No. 1365 MDA 2019

             Appeal from the PCRA Order Entered July 15, 2019
               in the Court of Common Pleas of Centre County
            Criminal Division at No(s): CP-14-CR-0000708-2013

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RYAN RICHARD,                           :
                                         :
                   Appellant             :        No. 1366 MDA 2019

             Appeal from the PCRA Order Entered July 15, 2019
               in the Court of Common Pleas of Centre County
            Criminal Division at No(s): CP-14-CR-0000711-2013

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                   FILED SEPTEMBER 29, 2020

      Ryan Richard (“Richard”) appeals from the Order denying his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      Richard was convicted in 1989 of third-degree murder after he killed his

wife at their home in Berks County. At some point while serving his sentence,

Richard mailed two letters to his mother. The first letter, which was undated
J-S05038-20


and addressed to his mother (the “First Letter”), contained threats directed at

some of the individuals involved in the criminal proceedings for his 1989

murder conviction.       The First Letter also contained a plan to break into a

random home, kill the individuals inside, and kill any police officers who might

attempt to apprehend him upon his release. The second letter, which was

undated and addressed to himself (the “Hit List Letter”), contained death

threats directed at multiple individuals involved in the 1989 murder conviction,

as well as Richard’s specific plans for how he would kill several of the

individuals upon his release.

        At some point following the death of Richard’s mother on January 20,

2010, the letters were discovered by Richard’s brother, Russell Richard

(“Russell”). Russell provided the letters to the Pennsylvania State Police, who

alerted the individuals named in the letters. In 2012, upon his release from

prison, Richard was arrested and charged with multiple counts of terroristic

threats and harassment1 related to the letters, filed at docket number CP-14-

CR-0016-2013 (the “Letters Charges”). While awaiting trial on the Letters

Charges, Richard filed a Motion to Quash, arguing that the letters were written

outside of the five-year statute of limitations. On April 2, 2013, the trial court

held a hearing on the Motion, at which Russell testified.




____________________________________________


1   18 Pa.C.S.A. §§ 2706(a)(1), 2709(a)(1).

                                           -2-
J-S05038-20


        Two days later, Richard called his estranged daughter from the prison,

and made threatening remarks toward her and Russell regarding Russell’s

testimony. Following the call, Richard was charged with two additional counts

of terroristic threats, filed at docket number CP-13-CR-0711-2013, and one

count of witness intimidation,2 filed at docket number CP-14-CR-0708-2013

(collectively, the “Telephone Charges”).

        The Letters Charges and the Telephone Charges were consolidated for

trial over Richard’s objection. On June 13, 2013, following a hearing, the trial

court denied Richard’s Motion to Quash the Letters Charges. The trial court

determined that, though it was unclear when exactly Richard wrote the letters,

or when the letters were sent, sufficient evidence existed suggesting that the

letters had been sent within the statute of limitations, i.e., within five years

prior to December 13, 2012.

        Before trial, but after the hearing on Richard’s Motion to Quash the

Letters Charges, a second copy of the First Letter was located. This copy of

the First Letter contained the date “July 5, 2007” handwritten at the top.

Russell informed authorities that he believed that the date was written by his

mother, which she would often do when receiving a letter from Richard.

        After receiving the dated copy of the First Letter, Richard filed a

supplemental Motion to dismiss the Letters Charges, again on the basis of the



____________________________________________


2   18 Pa.C.S.A. § 4952(a)(3).

                                           -3-
J-S05038-20


statute of limitations. The trial court held an evidentiary hearing on October

28, 2013, during which Russell, Trooper Swank, and several other State

Troopers testified.     On November 20, 2013, the trial court issued an Opinion

and Order denying Richard’s supplemental Motion.3

       The trial for the charges at all three docket numbers took place in

November 2014, wherein the Commonwealth’s case focused largely on the

contents of the letters. At the close of the Commonwealth’s case, Richard

filed a Motion for acquittal on the Letters Charges on statute of limitations

grounds. The trial court granted Richard’s Motion for acquittal on the charges

related to the First Letter, and denied his Motion as to the charges related to

the Hit List Letter.4     The jury ultimately acquitted Richard of the charges

related to the Hit List Letter, and convicted him on the charges related to the

telephone threats. On August 6, 2015, the trial court sentenced Richard to




____________________________________________


3 Prior to trial, Richard filed a Motion in limine, to preclude the Commonwealth
from arguing its theory that the statute of limitations was not triggered until
the threats were communicated to the intended targets, rather than when the
threats were written.         The trial court granted Richard’s Motion.     The
Commonwealth filed an interlocutory appeal, and this Court affirmed the trial
court, holding that the statute of limitations was triggered when the letters
were sent. See Commonwealth v. Richard, 105 A.3d 801 (Pa. Super. 2014)
(unpublished memorandum).

4 The Commonwealth conceded at trial that the evidence showed the First
Letter was, in fact, sent in July 2007. N.T. (Trial), 11/14/14, at 279-83.




                                           -4-
J-S05038-20


serve an aggregate term of 7 to 17 years in prison, with credit for 849 days

of time served.

        This Court affirmed Richard’s judgment of sentence.5 Richard did not

seek allowance of appeal in the Supreme Court.             Richard filed the instant,

timely, pro se Petition for relief pursuant to the PCRA on January 6, 2017.

The PCRA court appointed Richard counsel, who filed an Amended Petition on

November 21, 2017. A hearing was conducted over two days in November

2018.     On July 15, 2019, the PCRA court entered an Order denying the

Petition.   Richard filed a Motion for reconsideration, which the PCRA court

denied without a hearing. On August 13, 2019, Richard filed two separate,

but otherwise identical, Notices of Appeal, with each Notice listing docket

numbers CP-14-CR-0708-2013 and CP-13-CR-0711-2013. On September 9,

2019, this Court directed Richard to show cause why we should not quash his

appeal based on his apparent failure to comply with our Supreme Court’s

ruling in Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (stating

that “when a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. The failure to do so will

result in quashal of the appeal.”              (citing Pa.R.A.P. 341)).   See also

Commonwealth v. Creese, 216 A.3d 1142, 1144 (Pa. Super. 2019)

(quashing an appeal pursuant to Walker where the appellant filed a separate



____________________________________________


5   See Commonwealth v. Richard, 150 A.3d 504 (Pa. Super. 2016).

                                           -5-
J-S05038-20


notice of appeal at each docket number, but where each notice of appeal listed

multiple docket numbers). Richard filed a Response, and on September 26,

2019, this Court discharged the show cause Order and referred the issue to

the merits panel.

      Richard raises the following questions for our review:

      I. Did the trial court commit an abuse of discretion and/or error of
      law in finding that the [Commonwealth] did not engage in
      prosecutorial misconduct so as to bar a retrial or entitle [Richard]
      to a new trial?

      II. Did the trial court commit an error of law and/or abuse of
      discretion in not finding [Richard’s] trial counsel ineffective for the
      following reasons:

            a. Allowing a written confession (the “hit list[”]) to go
            out with the jury in violation of applicable rules of
            criminal procedure[;]

            b. Failing to attack the prosecution of [Richard]
            (related to the letters authored by [Richard]) on
            jurisdictional grounds[;]

            c. Failing to request a jury instruction on terroristic
            threats relating to spur of the moment statements and
            transitory anger[;]

            d. Failing to raise on direct appeal the trial court’s
            ruling on a Commonwealth Motion in limine which
            prohibited [Richard] from introducing the balance of
            [Richard’s] statement made to a State Trooper[; and]

            e. Failure to object to prosecutorial comments
            regarding [Richard?]

Brief for Appellant at 4-5.

      Prior to addressing the merits of Richard’s argument, we must first

determine whether his counseled appeal complies with our appellate rules of



                                       -6-
J-S05038-20


procedure. While Richard’s appeal was pending before this Court, we issued

our decisions in Commonwealth v. Johnson, 2020 Pa. Super. 164, at *12

(Pa. Super. filed July 9, 2020) (en banc) and Commonwealth v. Larkin,

2020 Pa. Super. 163, at *3 (Pa. Super. filed July 9, 2020) (en banc), in which

this Court held that where separate notices of appeal are filed at each docket

number, the inclusion of multiple docket numbers on each notice of appeal

does not invalidate the notices of appeal, thereby overruling Creese, and

declined to quash the appeals. In this case, Richard filed two separate Notices

of Appeal, one at each docket, and each identifying docket numbers CP-14-

CR-0708-2013 and CP-13-CR-0711-2013. Pursuant to Johnson and Larkin,

we conclude that Richard has complied with the dictates of Walker and

Pa.R.A.P. 341.

      However, we must also determine whether we have jurisdiction to

consider all of Richard’s claims. See Commonwealth v. Gentry, 101 A.3d
813, 816 (Pa. Super. 2014) (“[the Superior Court] may raise issues

concerning jurisdiction sua sponte”). Here, Richard’s two Notices of Appeal

list the two docket numbers (CP-14-CR-0708-2013 and CP-13-CR-0711-2013)

related to the Telephone Charges. He did not file a Notice of Appeal at docket

number CP-14-CR-0016-2013 – which involved the                 Letters Charges.

Accordingly, we do not have jurisdiction to consider Richard’s claim regarding

prosecutorial misconduct, or his ineffective assistance claims related to the Hit

List Letter going out with the jury, jurisdictional issues related to the letters,


                                      -7-
J-S05038-20


and the Commonwealth’s Motion in limine related to Trooper Swank’s

testimony regarding the letters. Commonwealth v. Hardy, 99 A.3d 577,

578-79 (Pa. Super. 2014) (concluding that our appellate jurisdiction was

limited to reviewing the judgment of sentence at the docket number listed by

the defendant on his notice of appeal, and that we lacked jurisdiction to review

any claim related to the judgment of sentence at any other docket number).

       In his first claim within our jurisdiction, Richard argues that trial counsel

was ineffective in failing to request a Kidd instruction6 for the terroristic

threats charge. Brief for Appellant at 39. Richard points to trial counsel’s

recognition that he was aware of the existence of a Kidd instruction, and his

lack of explanation as to why he did not request one. Id. at 39-40. Though

Richard recognizes that the telephone threats at issue were made several days

after the hearing, he asserts that a Kidd instruction was nevertheless

warranted because he was in prison at the time the telephone calls were

made. Id. at 40-41. Accordingly, he could not make an immediate phone


____________________________________________


6 Commonwealth v. Kidd, 442 A.2d 826 (Pa. Super. 1982). In Kidd, the
defendant was arrested for public drunkenness and, while being transported
to the hospital for treatment, continuously yelled obscenities at police officers,
including a threat to “kill them, machine gun them, if given a chance.” Kidd,
442 A.2d at 827. This Court concluded that the defendant did not demonstrate
an intent to terrorize the arresting officers, as he was merely expressing
transitory anger, which the terroristic threats statute was not intended to
criminalize. Id. Cf. Commonwealth v. Tizer, 684 A.2d 597, 600-01 (Pa.
Super. 1996) (concluding that a defendant’s threats were not made in a spur-
of-the-moment transitory anger when the victim did not threaten or provoke
the defendant, the defendant initiated the interaction, and the threats were
not made during the course of a heated argument).

                                           -8-
J-S05038-20


call to express his displeasure, and was required to wait several days before

having the opportunity to do so. Id. According to Richard, “the jurors should

have been allowed to conclude whether the statements were spur of the

moment and/or made from transitory anger[,]” and, as a result, a Kidd

instruction was necessary. Id. at 41.

      Our standard of review related to claims of ineffective assistance of

counsel is well settled:

      To be entitled to relief on an ineffectiveness claim, [an appellant]
      must prove the underlying claim is of arguable merit, counsel’s
      performance lacked a reasonable basis, and counsel’s
      ineffectiveness caused him prejudice. Prejudice in the context of
      ineffective assistance of counsel means demonstrating there is a
      reasonable probability that, but for counsel’s error, the outcome
      of the proceeding would have been different. This standard is the
      same in the PCRA context as when ineffectiveness claims are
      raised on direct review. Failure to establish any prong of the test
      will defeat an ineffectiveness claim.

Commonwealth v. Keaton, 45 A.3d 1050, 1060-61 (Pa. 2012) (footnote

omitted).     Further, we generally presume that counsel is effective.

Commonwealth v. Cox, 983 A.2d 666, 678 (Pa. 2009).

      In reviewing a trial court’s jury instructions,

      [a] jury charge will be deemed erroneous only if the charge as a
      whole is inadequate, not clear or has a tendency to mislead or
      confuse, rather than clarify, a material issue. A charge is
      considered adequate unless the jury was palpably misled by what
      the trial judge said or there is an omission which is tantamount to
      fundamental error. Consequently, the trial court has wide
      discretion in fashioning jury instructions. The trial court is not
      required to give every charge that is requested by the parties and
      its refusal to give a requested charge does not require reversal
      unless the [defendant] was prejudiced by that refusal.



                                      -9-
J-S05038-20


Commonwealth v. Sandusky, 77 A.3d 663, 667 (Pa. Super. 2013) (citation

omitted).

      The PCRA court addressed this claim as follows:

      Unlike the cases that turn on the spur-of-the-moment rule, in this
      case, the context surrounding the threats at issue were not shown
      to involve a chance encounter or a heated exchange. To the
      contrary, the underlying allegations were that [Richard] had
      connived to make an unrecorded telephone call from the jail to his
      estranged daughter, that the unrecorded nature of the call
      violated correctional facility policy, and that the call took place two
      days after the alleged inciting event. It was in the context of that
      pre-planned call that [Richard] made the threatening remarks at
      issue. These facts are not at all analogous to the cases applying
      the spur-of-the-moment rule, and the [PCRA c]ourt questions
      whether a specific instruction in this regard would have been given
      even had it been requested.

      Furthermore, as noted by the Commonwealth, the jury instruction
      given by the trial court with respect to the terroristic threats
      charge and the witness intimidation charge included instructions
      on intent, instructing the jury that it was the Commonwealth’s
      burden to prove intent. Thus, the subject matter to be covered
      by the “Kidd instruction” was covered in the general charge, and
      [Richard] cannot meet his burden of proving actual prejudice as a
      result of trial counsel’s alleged failure.

PCRA Court Opinion, 7/15/19, 18-19.

      We discern no abuse of discretion in the PCRA court’s conclusion, which

is supported by the record. In this case, Richard’s telephone threats to his

brother and daughter were made several days after the incident which

provoked him, i.e., the testimony made against Richard. Because Richard’s

threats were not made in a spur-of-the-moment bout of anger, we cannot

conclude that Richard’s Kidd claim has arguable merit, and the PCRA court

did not abuse its discretion in concluding that counsel was not ineffective in


                                      - 10 -
J-S05038-20


not requesting a Kidd instruction. See Commonwealth v. Spotz, 18 A.3d
244, 299-300 (Pa. 2011) (stating that counsel is not ineffective for failing to

raise a jury instruction that the defendant was not entitled to).

      Next, Richard argues that trial counsel was ineffective in failing to object

to various prejudicial comments made by the prosecutor during trial. Brief for

Appellant at 44. Richard asserts that, on a number of occasions during the

trial, the Commonwealth referred to him as “the monster sitting inside his

cage,” and a liar. Id.    According to Richard, the Commonwealth’s

“engage[ment] in a course of conduct to dehumanize” him created a fixed

bias, hostility, and collective fear in the minds of the jury. Id. at 45. Richard

implores us to conclude that the prejudice he experienced in these instances—

combined with the other instances of prejudice discussed above—creates

sufficient cumulative prejudice to grant him relief. Id. at 45-46.

      [A] claim of ineffective assistance grounded in counsel’s failure to
      object to a prosecutor’s comments may succeed when the
      petitioner demonstrates that the prosecutor’s [comments]
      violated a constitutionally or statutorily protected right, such as
      the Fifth Amendment privilege against compulsory self-
      incrimination or the Sixth Amendment right to a fair trial, or a
      constitutional interest such as due process. … A prosecutor may
      make fair comment on the admitted evidence and may provide
      fair rebuttal to defense arguments …. Reversible error occurs only
      when the unavoidable effect of the challenged comments would
      prejudice the jurors and form in their minds a fixed bias and
      hostility toward the defendant such that the jurors could not weigh
      the evidence and render a true verdict.

Spotz, 18 A.3d at 288 (Pa. 2011) (internal citations and quotations omitted).

      The PCRA court addressed Richard’s claim as follows:



                                     - 11 -
J-S05038-20


      In the present case, although the [PCRA c]ourt agrees the
      prosecutor’s comments crossed the line, particularly with respect
      to counsel expressing his opinion that [Richard] is a “liar,” the
      [c]ourt does not believe the improper comments were so
      inflammatory and prejudicial that they would have the
      unavoidable effect of creating a “fixed bias and hostility” in the
      minds of the jurors. Looking to the trial outcome, it is evident
      that the jurors assessed each of the charges separately on their
      own merits, indicating that the verdict as to the Telephone
      Charges was not the result of some undue prejudice or fixed bias
      or hostility.  The [c]ourt thus finds [Richard] has failed to
      demonstrate a right to PCRA relief with respect to this claim.

Trial Court Opinion, 7/15/19, at 21.

      We discern no error in the PCRA court’s conclusion that Richard failed to

establish the requisite prejudice to warrant relief on this claim. In reviewing

the trial transcript, we agree with the PCRA court’s determination that while

certain comments made by the Commonwealth “crossed the line,” we note

that “[n]ot every unwise, intemperate, or improper remark made by a

prosecutor mandates the grant of a new trial.” Spotz, 18 A.3d at 288. In

this case, Richard does not present evidence that the Commonwealth referring

to Richard as a “liar” on several occasions created a “fixed bias and hostility”

against him in the minds of the jurors. Instead, the record discloses that the

jury ably considered each of the charges against Richard despite the

Commonwealth’s comments and, in fact, returned a not guilty verdict on the

charges related to the Hit List Letter. Accordingly, this claim fails.

      Order affirmed.




                                       - 12 -
J-S05038-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/29/2020




                          - 13 -